UNITED STATES DISTRICT COURT
                                                                       USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC#:
 NEIL GONZALEZ,                                                        DATE FILED: 3-30-20

                              Plaintiff,
                                                                           18-CV-7660 (RA)
                         v.
                                                                               ORDER
 METRO-NORTH COMMUTER
 RAILROAD,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         Pursuant to the Southern District of New York’s Standing Order of March 27, 2020

regarding the suspension of jury trials until June 1, 2020, see 20 Misc. 172, the trial in this action

––currently scheduled to begin on May 26, 2020––is hereby adjourned. No later than April 10,

2020, the parties shall file a letter proposing alternative trial dates.

SO ORDERED.

Dated:     March 30, 2020
           New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
